 


109 HR 3819 IH: For the relief of Vicente Beltran Luna.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 3819 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Gonzalez introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Vicente Beltran Luna. 
 
 
1.FindingsThe Congress makes the following findings: 
(1)Vicente Beltran Luna, at the age of 25, came to the United States from San Miguel Allende, Mexico, and began work for a dairy in Floresville, Texas, in August 1998. 
(2)Vicente Beltran Luna and five other individuals lived in a shed at the dairy that formerly housed chickens and dogs. 
(3)On March 16, 2000, as Vicente Beltran Luna was removing his belongings from the shed, where living conditions were deplorable, an explosion and fire erupted from methane fumes that leaked from a septic tank pipe. 
(4)Vicente Beltran Luna suffered third-degree burns over fifty-five percent of his body, which has required numerous painful surgeries, skin grafts, corrective eyelid surgery, and the amputation of all but three fingers. 
(5)Vicente Beltran Luna still needs to receive extensive surgeries and rehabilitation. 
(6)In a legal settlement with the dairy, Vicente Beltran Luna was awarded sufficient funds to ensure his financial solvency for the remainder of his life. 
(7)Granting Vicente Beltran Luna permanent legal residency in the United States would allow him to receive the follow-up medical attention that he continues to need, without imposing any financial burden on the taxpayer. 
2.Permanent resident status for Vicente Beltran Luna 
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Vicente Beltran Luna shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of statusIf Vicente Beltran Luna enters the United States before the filing deadline specified in subsection (c), he shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act. 
(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Vicente Beltran Luna, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 202(e) of such Act. 
(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Vicente Beltran Luna shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act. 
 
